Thompson, J.,
The bequest of a going business to Lemuel Hudson and Margaret, his wife, and Samuel Russell, employees of the testator in said business, is not a gift to a class, nor do Lemuel Hudson and Margaret, his wife, take the same by entireties, for the reason that so to hold would be to ignore the latter part of the paragraph containing the said gift, which provides that the business is “to be theirs and each of theirs absolutely, share and share alike,” as clearly set forth in the adjudication of the auditing judge. Consequently, the death of Lemuel Hudson in the lifetime of the testator caused his interest in said legacy to lapse and fall into the residuary estate.
The exceptions filed on behalf of Samuel Russell and Margaret Hudson must, therefore, be dismissed, and it is so ordered, and the adjudication is confirmed absolutely.